STOCK PURCHASE AGREEMENT by and among DXP ENTERPRISES, INC., PRECISION INDUSTRIES, INC. and THE SELLING STOCKHOLDERS Dated as of August 19, 2007 STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT, dated August 19, 2007 (the “Agreement”), by and among DXP Enterprises, Inc., a corporation existing under the laws of Texas (“Purchaser”), Precision Industries, Inc., a Nebraska corporation, (the “Company”), and the stockholders of the Company listed on the signature pages hereof under the heading “Selling Stockholders” (collectively, the “Selling Stockholders”). W I T N E S S E T H: WHEREAS, the Selling Stockholders own an aggregate of (i) 472 shares of Common Stock, Class A, $100.00 par value per share (the “Class A Shares”), of the Company and (ii) 160 shares of Common Stock, Class B, $100.00 par value per share (the “Class B Shares”; and collectively with the Class A Shares, the “Shares”), which collectively constitute all of the issued and outstanding shares of capital stock of the Company; WHEREAS, the Selling Stockholders desire to sell to Purchaser, and Purchaser desires to purchase from the Selling Stockholders, the Shares for the purchase price and upon the terms and conditions hereinafter set forth; and WHEREAS, certain terms used in this Agreement are defined in
